                   IN THE UNITED STATES DISTRICT COttT
                  FOR THE NORTIIERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

NORFLETT IIARRIS,                                 PRISONER CIVIL RIGHTS
ID#17015984,                                      42 UoS.C.§ 1983

      Plaintif鳥
                                                  CIVIL ACTION FILE NO.
V.                                                1:18-CV… 4217-ELR― JKL


GWINNETT COUNTY, STATE OF
GEORGIA,
       Defendant.

                                          ORDER

      This matter is before the Court on the Magistrate Judge's Final Report and

Recommendation ("R&R") (Doc. 3), Plaintiff         s   Motion for Writ of Mandamus (Doc.

5), and Plaintiff   s   Petition for Writ of Habeas Corpus (Doc. 6).

      In reviewing a Magistrate Judge's R&R, the district court "shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." 28 U.S.C. $ 636(b)(1). "Parties

filing objections to a magistrate's report and recommendation must specifically

identiff those findings objected to. Frivolous, conclusive, or general objections need

not be considered by the district court." United States v. Schultz,565 F.3d 1353,

1361 (11th Cir. 2OO9) (quoting Marsden v. Moore,847 F.2d 1536, 1548 (11th Cir.
1988)) (internal quotation marks omitted). Absent objection, the district judge "may

accept, reject, or modify, in whole or in part, the findings and recommendations

made by the magistrate ffudge]," 28 U.S.C. $ 636(b)(1), and "need only satisff itself

that there is no clear error on the face of the record" in order to accept the

recommendation. Fed. R. Civ. P. 72, advisory committee note, 1983 Addition,

Subdivision (b).

       In the R&R, the Magistrate Judge recommends dismissing this case because

Plaintiff seeks to be acquitted and released from state charges. Such relief is not

available in a $ 1983 action. The Magistrate Judge declined to construe Plaintiff         s


complaint as a petition for habeas corpus relief because Plaintiff has not exhausted

his state court remedies as required under federal law. These state court remedies

include mandamus and habeas corpus              relief. The Magistrate    Judge further

concluded that abstention is appropriate in this case pursuant to Younger v. Harris,

401 U.S.   37   ,   46, 53-54 (1971). Lastly, the Magistrate Judge noted that Plaintiff   s


complaint did not establish a basis for liability against Gwinnett County, the only

named defendant.

        In response, Plaintiff did not object to the R&R, but instead filed a motion for

a   writ of mandamus and a petition for writ of habeas corpus. As the Magistrate

Judge noted in the R&R, Plaintiff must pursue this relief in state court before seeking
relief in federal court. Plaintiff s filings do not indicate a basis to reject or modify

the conclusions reached in the R&R.

      Finding no clear effor in the R&R, the Court ADOPTS the R&R as the Order

and Opinion of this Court [Doc. 3], DISMISSES this case, and DENIES AS         MOOT

Plaintiff s Motion for Writ of Mandamus [Doc. 5] and Plaintiff s Petition for Writ

of Habeas Corpus [Doc 6]. The Court DIRECTS the Clerk to close this case.

      SO ORDERED tnis -1y'hay of October, 2018.




                                        ELEANOR L.ROSS
                                        United States District Judge




                                           3
